Exhibit 99.1 NEWS RELEASE Dorchester Minerals, L.P. Release Date: February 25, 2010 3838 Oak Lawn Ave., Suite 300 Dallas, Texas 75219-4541 Contact: Casey McManemin (214) 559-0300 DORCHESTER MINERALS, L.P. ANNOUNCES 2009 RESULTS DALLAS, TEXAS Dorchester Minerals, L.P. (the “Partnership”) announced today the Partnership’s net earnings for the year ended December31, 2009 of $21,681,000, or $0.72 per common unit. A comparison of the Partnership’s consolidated results for the twelve month periods ending December31, 2009 and 2008 are set forth below: Twelve Months Ended December31, 2009 2008 Operating Revenues $ 43,631,000 $ 89,925,000 Net Earnings $ 21,681,000 $ 66,783,000 Net Earnings Per Common Unit $ 0.72 $ 2.30 The Partnership’s operating revenues during the twelve months ending December31, 2009 are lower than 2008 primarily as a result of decreased oil and natural gas sales prices. The Partnership’s independent engineering consultants estimated its total proved oil and gas reserves to be 79.9 billion cubic feet of natural gas equivalents (bcfe) as of December31, 2009.Approximately 32.0% of these reserves are attributable to the Partnership’s Net Profits Interests and 68.0% are attributable to its Royalty Properties.Natural gas accounted for 75.4% of total proved reserves as of December31, 2009, all of which were classified as proved developed. The
